CORRECTED NOTICE OF ALLOWANCE
Claims 1-2, 5-9, 12, 14, 17 are allowable over the prior art.
This corrected Notice of Allowance is being mailed to address the IDS filed on 1/5/2022.
The IDS contained no prior art that is closer to the claims than the prior art previously cited. The references on the 1/5/2022 IDS fail to read on the claimed invention, specifically failing to teach an alkyl phosphate that falls in the scope of claim 1.
The reasons for allowance mailed on 12/23/2021 are hereby incorporated by reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764